DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 1/18/22 have been received.  Claim 1 has been amended. Claims 3, 6, and 9 have been cancelled.
Claim Rejections - 35 USC § 103
3.	The rejection under 35 U.S.C. 103 as being unpatentable over Barker et al. (US 5,744,265) as cited in IDS dated 11/6/20 on claims 1, 2, 4-5, 7-14, and 16-17 is/are withdrawn because the Applicant amended the claims.
4.	The rejection under 35 U.S.C. 103 as being unpatentable over Barker et al. (US 5,744,265) as cited in IDS dated 11/6/20 in view of Skotheim et al. (US 2010/0104948) on claim 15 is/are withdrawn because the Applicant amended the claims.
Allowable Subject Matter
5.	Claims 1, 2, 4-5, 7-8, and 10-17 are  allowed.
6.	The following is an examiner’s statement of reasons for allowance: the invention is directed to a lithium secondary battery comprising a positive electrode, a negative electrode, a separator between the positive and negative electrode and an electrolyte interposed therebetween, wherein the positive electrode comprises a positive electrode active material and a lithium metal compound with an initial irreversibility 60% or more in a positive electrode mixture, wherein lithium metal is formed on a negative electrode current collector in the negative electrode, wherein the lithium metal moves from the positive electrode to the negative electrode when the 2Ni 1-aM1 aO2 wherein a is 0≤ a < 1, and M1 is at least one element selected from the group consisting of Mn, Fe, Co, Cu, Zn, Mg and Cd; [Formula 2]  Li 2+b Ni 1-c M2c O 2+d wherein -0.5 ≤b<0.5, 0 ≤c ≤1, and 0≤ d< 0.3, and M2 is at least one element selected from the group consisting of P, B, C, Al, Sc, Sr, Ti, V, Zr, Mn, Fe, Co, Cu, Zn, Cr, Mg, Nb, Mo and Cd; [Formula 3] LiM3eMn l-eO2 wherein e is 0 ≤e < 0.5, and M3 is at least one element selected from the group consisting of Cr, Al, Ni, Mn and Co; [Formula 4] BIRCH, STEWART, KOLASCH & BIRCH, LLPCAM/HRB/makApplication No.: 16/474,303Docket No.: 6841-0169PUS1 Reply to Office Action of November 23, 2021Page 3 of 8 Li2M4O2 wherein M4 is Ni; [Formula 5]  Li 3+f Nb 1-g M5g S 4-h wherein -0.1 ≤f ≤1, 0≤g ≤0.5, and -0.1≤h≤0.5, and M5 is at least one element selected from the group consisting of Mn, Fe, Co, Cu, Zn, Mg and Cd; [Formula 6] LiM6iMn 1-iO2 wherein i is 0.05≤i<0.5, and M6 is at least one element selected from the group consisting of Cr, Al, Ni, Mn, and Co; [Formula 7] LiM7 2jMn2-2j O4 wherein j is 0.05≤x < 0.5 0.05≤j <0.5, and M7 is at least one element selected from the group consisting of Cr, Al, Ni, Mn, and Co; [Formula 8] Lik-M8m-Nn wherein M8 is an alkaline earth metal, k/(k+m+n) is 0.10 to 0.40, m/(k+m+n) is 0.20 to 0.50, n/(k+m+n) is 0.20 to 0.50.
	The prior art to Barker et al. (US 5,744,265) discloses a lithium secondary battery comprising a positive electrode, a negative electrode, a separator between the positive and negative electrode and an electrolyte interposed therebetween, wherein the positive electrode comprises a positive electrode active material and a lithium metal compound with an initial irreversibility 60% or more in a positive electrode mixture, wherein lithium metal is formed on a negative electrode current collector in the negative electrode, wherein the lithium metal moves .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724